—Judgment unanimously affirmed. Memorandum: The record of the suppression hearing supports the court’s determination that defendant was prop*1044erly advised of his Miranda warnings (see, Miranda v Arizona, 384 US 436) and knowingly and voluntarily waived those rights before giving a statement to the police. We further conclude that the court properly imposed a consecutive sentence on defendant’s conviction for burglary in the third degree. The burglary conviction involved acts which were separate and distinct from those involved in the remaining convictions (see, People v Brathwaite, 63 NY2d 839). (Appeal from Judgment of Niagara County Court, DiFlorio, J.—Murder, 2nd Degree.) Present—Doerr, J. P., Green, Pine, Balio and Lawton, JJ.